FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                          June 18, 2009
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                          Clerk of Court
                                    TENTH CIRCUIT


 JAMES KEVIN STATEN,


               Petitioner - Appellant,
                                                               No. 09-6050
 v.                                                   (D. Ct. No. 5:08-CV-00655-F)
                                                               (W.D. Okla.)
 DAVID PARKER, Warden,

               Respondent - Appellee.


             ORDER DENYING CERTIFICATE OF APPEALABILITY


Before TACHA, TYMKOVICH, and GORSUCH, Circuit Judges.


       Petitioner David Staten, an Oklahoma state prisoner, seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The district court denied his habeas petition and

subsequently denied his application for a certificate of appealability (“COA”). Mr. Staten

now seeks a COA from this court. We DENY Mr. Staten’s application for a COA and

DISMISS his appeal.

                                   I. BACKGROUND

       Petitioner Staten was convicted of assault and battery with a dangerous weapon, in

violation of Okla. Stat. tit. 21, § 645. The Oklahoma Court of Criminal Appeals

(“OCCA”) affirmed his conviction. He then applied for state post-conviction relief,

alleging, inter alia, that his trial counsel and appellate counsel had been ineffective. The
state district court denied that claim, and the OCCA affirmed. The OCCA concluded that

Mr. Staten’s claim of ineffective assistance of trial counsel had been waived because it

had not been raised on direct appeal, with new counsel. The OCCA also affirmed, on the

merits, the state district court’s rejection of Mr. Staten’s claim of ineffective appellate

counsel. Mr. Staten then filed a habeas petition in federal district court, raising again his

claims of ineffective assistance of trial and appellate counsel. He also brought a series of

due process claims. The magistrate judge, in a detailed Report and Recommendation,

recommended that the court deny Mr. Staten’s petition on the merits.1 The district court

adopted the magistrate judge’s recommendation and also denied Mr. Staten’s application

for a COA. Mr. Staten now seeks a COA from this court.

                                     II. DISCUSSION

       Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), we will

issue a COA “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires Mr. Staten to show

“that reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S.

473, 484 (2000) (quotations omitted). When the district court has denied a habeas


       1
         The district court did not evaluate the OCCA’s holding that Mr. Staten’s
ineffective assistance of trial counsel claim was procedurally barred. The court exercised
its discretion to go directly to the merits “[i]n the interest of judicial economy.” See
Miller v. Mullin, 354 F.3d 1288, 1297 (10th Cir. 2004).

                                             -2-
petition on the merits, “the petitioner must demonstrate that reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or wrong.” Id.

Because the district court assessed the merits of Mr. Staten’s petition, we apply that

standard to his application.

       We conclude that reasonable jurists could not find the district court’s ruling to be

“debatable or wrong.” In Mr. Staten’s application for a COA, he asserts similar

arguments to those that he raised in the district court in his habeas petition. The

magistrate judge’s twenty-one page Report and Recommendation, which the district court

adopted, thoroughly analyzed all of Mr. Staten’s claims, applying the appropriate habeas

corpus standards to each of them. After a thorough review of the record and the filings in

this case, we agree with the district court that no purpose would be served by repeating

the determinations of the magistrate judge, or by presenting any additional analysis.

                                   III. CONCLUSION

       Mr. Staten has failed to meet the AEDPA’s standard for the granting of a COA.

We therefore DENY his request for a COA and DISMISS this appeal for substantially the

reasons given by the magistrate judge and adopted by the district court. We GRANT the

petitioner’s request to proceed in forma pauperis.


                                           ENTERED FOR THE COURT,



                                           Deanell Reece Tacha
                                           Circuit Judge

                                            -3-